Citation Nr: 0728963	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  05-30 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left hand and ring 
finger injury, to include status post surgery left hand with 
skin graft on the dorsum left hand and deformity of the left 
ring finger with degenerative joint disease. 


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel




INTRODUCTION

The veteran had active service from September 1968 to June 
1971.  The veteran also served in the Army Reserves with a 
period of active duty from June 1, 1972 to June 30, 1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2004 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).


FINDING OF FACT

A left hand and finger injury was present during service, and 
the current left hand and finger injury is attributable to an 
event, injury, or disease during service.


CONCLUSION OF LAW

A left hand and finger injury was incurred in service. 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.1, 3.303 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence of record in the 
claims file.  From the outset, the Board notes that the 
veteran is not claiming that the left hand and finger injury 
occurred during his period of active service from September 
1968 to June 1971.  

Rather, the veteran contends that he injured his left hand 
and finger in June 1972 while he was on active duty for 
training in the Army Reserves.  Specifically, the veteran 
asserts that he got his left hand caught in a conveyor belt 
at a tire plant and sustained third degree burns and tore 
tendons in his ring finger while performing recruiting 
duties.  The veteran reported in a statement in support of 
his claim dated March 2005 that the injury to his left hand 
and ring finger "causes some pain and achiness" and 
restricts his ability to play sports and engage in various 
manual occupations or activities.  The veteran indicated in a 
June 2004 statement that the pain was getting more noticeable 
as he got older.  It is noted that the veteran is right-
handed.
Service connection may be granted for disease or injury 
incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 
1131.  Service connection may also be granted for a 
disability resulting from disease or injury incurred in or 
aggravated while performing active duty for training, or an 
injury incurred in or aggravated while performing inactive 
duty training. See 38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  
   
The term "active military, naval, or air service" includes 
active duty, and "any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty." 38 U.S.C.A. § 
101(24) (West 2002); 38 C.F.R. § 3.6(a) (2006); see Biggins 
v. Derwinski, 1 Vet. App. 474, 477-478 (1991).  

Active duty for training is defined, in part, as "full-time 
duty in the Armed Forces performed by Reserves for training 
purposes." 38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 
3.6(c) (2006).  The term inactive duty training is defined, 
in part, as duty, other than full-time duty. 38 U.S.C.A. § 
101(23) (West 2002); 38 C.F.R. § 3.6(d) (2006).

Service connection is not warranted for diseases unless the 
individual was on active duty or active duty for training at 
the time of the disablement or death due to the injury or 
disease. See Brooks v. Brown, 5 Vet. App. 484, 485 (1993); 
VAOPGCPREC 86-90.  "Injury" is defined as harm resulting from 
some type of external trauma and "disease" is defined as harm 
resulting from some type of internal infection or 
degenerative process. VAOPGCPREC 4-2002.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2006).

The Board notes that the veteran submitted various private 
medical records in support of his current claim.  An initial 
treatment note from Mercy Hospital dated July 1972 shows that 
the veteran sought inpatient care at the hospital 
approximately two weeks after injuring his hand at the tire 
plant.  Upon entrance to the hospital, the treating physician 
noted that the wound required debridement.  A notation on the 
debridement treatment note indicated that the veteran 
originally injured his hand on June 14, 1972 at 10 P.M. when 
he caught his left hand in a conveyor belt.  The veteran 
subsequently underwent a split thickness skin graft.

In June 1973, the veteran underwent surgery to repair a 
boutonniere deformity of the ring finger on the left hand.  A 
follow-up treatment note dated December 1973 provided a 
summary of the veteran's treatment and indicated that the 
veteran's left ring finger was fixed in 90 degrees of flexion 
at the proximal interphalangeal (PIP) joint.  

The Board notes that the veteran submitted statements in 
support of his claim to the RO in this case.  In a January 
2004 statement to the RO, the veteran stated that he worked 
the night-shift at the tire plant and performed his 
recruiting activities during the rest of the day.  
Additionally, he pointed out that "[o]n the night of June 
14, 1972, probably due in part to exhaustion from working and 
being on active duty, I became entangled in a conveyor system 
. . ." (emphasis added).  In a June 2004 statement, the 
veteran intimated that his work at the tire plant was 
directly related to his recruiting activities.  The veteran 
stated that "[a]s a part of my recruiting activities I 
worked evenings in a tire factory making contacts and 
recruiting volunteers into the unit." 

Importantly, the Board observes that the veteran submitted 
special orders dated June 1972 in support of his current 
claim.  The special orders show that the veteran was placed 
on active duty for training from June 1, 1972 to June 30, 
1972.  The veteran was ordered to engage in recruiting 
activities during this period of time.  The term active duty 
for training includes full-time duty in the Armed Forces 
performed by the Reserves for training purposes.  38 U.S.C.A. 
§ 101(22); 38 C.F.R. § 3.6(c).  This can be construed as to 
require 24-hour availability.  

A careful review of the veteran's special orders indicates 
that he was attached to "Headquarters 97 US Army Reserve 
Command, Fort George G. Meade, Md 20755" prior to engaging 
in recruiting activities.  The special orders reflect that 
the veteran's recruiting activities were subsequently based 
out of "CO, 372D M.P. Company, USAR Center, VFW Home, 
Lonaconing, Md 21539" for the period June 1, 1972 to June 
30, 1972.  The Board notes that there is no clause in the 
special orders prohibiting the veteran from working a second 
job.

The question in this case centers on whether the injury was 
incurred in the line of duty.  According to 38 C.F.R. § 
3.1(m), "in line of duty" means an injury or disease 
incurred or aggravated during a period of active military, 
naval, or air service unless such injury or disease was the 
result of the veteran's own willful misconduct or, for claims 
filed after October 31, 1990, was the result of his abuse of 
alcohol or drugs (emphasis added).  A service department 
finding that injury, disease or death occurred in line of 
duty will be binding on VA unless it is patently inconsistent 
with the requirements of laws administered by VA.  
Requirements as to line of duty are not met if at the time 
the injury was suffered or disease contracted, the veteran 
was avoiding duty by desertion, or was absent without leave 
which materially interfered with the performance of military 
duty, confined under a sentence of court-martial involving an 
unremitted dishonorable discharge, or was confined under 
sentence of a civil court for a felony as determined under 
the laws of the jurisdiction where the person was convicted 
by such court.  38 C.F.R. § 3.1(m).  The service department 
did not make a line of duty (LOD) determination in this case, 
but the Board notes that the service personnel records show 
that the veteran was in a period of active service when the 
injury occurred.  Moreover, there is no evidence that the 
line of duty requirements as outlined above are not met or 
that willful misconduct was a factor in the injury.

In summary, the evidence of record shows that the veteran was 
on active duty for training and engaged in recruiting 
activities for the period June 1, 1972 to June 30, 1972, and 
that the veteran injured his left hand and finger in an 
accident on the night of June 14, 1972.  The veteran admitted 
in the January 2004 statement that he worked as a recruiter 
during the day and did shift-work at the tire plant in the 
evenings.  The veteran's special orders demonstrate that the 
recruiting activities were based out of an Army Reserve 
Center in Lonaconing, Maryland.  

In this case, the service department did not issue a LOD 
determination finding that the injury did not occur while on 
active duty nor was there a clause in the special orders or 
elsewhere in the personnel records prohibiting the veteran 
from working a second job while on active duty.  The Board 
must therefore find that the veteran was in a period of 
active duty for training when he injured his left hand and 
finger.  Accordingly, a left hand and finger injury was 
incurred in service.

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify, pursuant to the Veterans Claims 
Assistance Act (VCAA), the veteran and any representative of 
any information, medical evidence, or lay evidence not 
previously provided to the VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the veteran and which portion VA will attempt to 
obtain on the veteran's behalf. See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must (1) inform the veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; (3) 
inform the veteran about the information and evidence the 
veteran is expected to provide; and (4) request or tell the 
veteran to provide any evidence in the veteran's possession 
that pertains to the claim. Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The Board finds that the content requirements of the duty to 
notify the veteran have been fully satisfied. See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  An initial letter from the 
RO dated October 2003 informed the veteran of the type of 
evidence needed to substantiate his service connection claim 
as well as an explanation of what evidence the veteran was to 
provide to VA in support of his claim and what evidence VA 
would attempt to obtain on his behalf.  The letter also asked 
the veteran to furnish to VA "any medical records you 
have."

The veteran also received additional notice by way of the 
VCAA notification in January 2004, April 2004, and August 
2004.  These letters requested additional information from 
the veteran to substantiate his service-connection claim.  
The letters also informed the veteran about evidence VA had 
in its possession as well as actions taken by VA to obtain 
additional evidence on behalf of the veteran.  The August 
2004 letter asked the veteran to submit to VA any evidence in 
his possession pertaining to the claim.

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating and an effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision. Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  This is so because the Board is taking action 
favorable to the veteran by granting the claim for service 
connection.

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The veteran's available service medical records have been 
obtained.  The veteran's post-service treatment records have 
been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran with 
the development of the evidence is required.

ORDER

Service connection for a left hand and finger injury is 
granted.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


